Title: From Thomas Jefferson to Charles Bonnycastle, 8 September 1825
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dear Sir
Monticello
Sep. 8. 25
In making up my documents and vouchers to be laid before the Visitors at their ensuing session, I find I want one which I must ask the favor of you to furnish, on the subject of your bond of 500. £ sterl. to the British government. in our conference of May 31. the proposition of your letter of May 19. was mutually agreed to without hesitation; to wit, that ‘the University should advance the amount of the bond to the Admiralty of the British government, or such part as they might claim, which should subsequently be repaid by you.’ but this was verbal only and I must request you to enable me to lay it before the board in writing, either by subscribing your name to this letter, which will be sufficient, or in any other form you please.you are apprized that the means have been furnished and instructions given to our agents on this subject.no times of repayment need now be specified, until we know that that government claims and has recieved the money from us. when that shall be known, the Visitors are quite disposed to consult your convenience as to the mode and times of repayment.Accept the assurance of my great respect and friendly esteem.Th: Jefferson